Detailed Action




[01]	Claims 1-20 were pending in this application.
Claims 2, 9 and 16 have been cancelled.
Claims 1, 3-5, 8, 10-12, 15 and 17-19 have been amended.
Claims 1, 3-8, 10-15 and 17-20 now are pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 1/7/2022 have been considered fully, but they are not persuasive. 
Applicant asserts that the claimed invention as amended is not disclosed by the primary and secondary prior art references cited, Hendry and Lau, in terms of “selecting from the three or more objects, two or more primary objects and one or more secondary objects” and “designating each instance in the recording where one primary object transitions to another primary object as a segment” and “determining, based on the identification of a primary object in a first segment of the recording, a first bit rate for the first segment of the recording” because Lau is silent about “selecting from the three or more objects, two or more primary objects and one or more secondary objects” and “designating each instance in the recording where one primary object transitions to another primary object as a segment” (Reply, pp. 9-10).  However, Hendry in view of Lau and AAPA does disclose selecting from the two [sic] or more objects, two or more primary objects (Hendry: ¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142) and one or more secondary objects (Hendry: ¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140).  (Note that the actual claim limitation is “from the two or more objects,” not “from the three or more objects,” but, as per the § 112 rejection for indefiniteness, “from the two or more objects” is treated for the purposes of compact prosecution as if “from three or more objects” had been claimed.)   Hendry in view of Lau and AAPA further discloses determining, based on the identification of a primary object (Hendry: ¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in a first segment (Hendry: ¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127) of the recording (Hendry: ¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142), a first bit rate for the first segment of the recording (Hendry: ¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).  Hendry in view of AAPA does disclose explicitly, but Lau does disclose designating each instance in the recording where one primary object transitions to another primary object as a segment (Lau: ¶ 4, wherein video objects are defined by segmenting them into semantically meaningful non-overlapping regions and tracking each of their beginning and ending points in a timeline, ¶ 60).  Hendry, not Lau, was cited for disclosing “selecting from the three or more objects, two or more primary objects and one or more secondary objects.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Lau is not silent about “designating each instance in the recording where one primary object transitions to another primary object as a segment,” but rather Lau, in combination with Hendry in view of AAPA, discloses the transition from one primary object to another primary object as a segment by defining video objects in the first place by segmenting them into semantically meaningful non-overlapping regions, and then tracking each of their beginning and ending points in a timeline so that each instance of such transitions is designated accordingly (Lau: ¶¶ 4, 60).
Applicant further asserts that the claimed invention as amended is not disclosed by Hendry in terms of “identifying, from the analyzing, three or more objects in the recording” and “selecting from the three or more objects, two or more primary objects and one or more secondary objects” because the disclosure of enhancement layers in Hendry is silent as to identifying three or more objects, and as to selecting two or more primary objects and one or more secondary object, and so it would not have been obvious to combine the prior art references cited (Reply, p. 10).  However, Hendry in view of Lau and AAPA does disclose identifying, from the analyzing, three or more objects in the recording (Hendry: ¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and indicate multiple most interested regions of video for particular enhancement, ¶ 219, in addition to a base layer of media content, ¶ 7).  As indicated above, Hendry in view of Lau and AAPA further discloses selecting from the two [sic] or more objects, two or more primary objects (Hendry: ¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142) and one or more secondary objects (Hendry: ¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140).  (Note that the actual claim limitation is “from the two or more objects,” not “from the three or more objects,” but, as per the § 112 rejection for indefiniteness, “from the two or more objects” is treated for the purposes of compact prosecution as if “from three or more objects” had been claimed.)  Hendry is not silent as to identifying three or more objects, or as to selecting two or more primary objects and one or more secondary object.  Rather, Hendry discloses identifying three or more objects (Hendry: ¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and indicate multiple most interested regions of video for particular enhancement, ¶ 219, in addition to a base layer of media content, ¶ 7) that then involve selecting two of those three identified objects in the form of primary objects (Hendry: ¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142), and one of those three identified objects in the form of a secondary object (Hendry: ¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140).  Hendry discloses identification of  multiple primary objects by identifying multiple most interested regions in video (Hendry: ¶ 219) such that multiple regions in video identified as most interested are displayed to a user (Hendry: ¶ 165) with optimal quality, including being prefetched, i.e. preloaded (Hendry: ¶ 166).  Secondary objects, in contrast, are disclosed in Hendry in the form of a base layer of media content which does not involve an enhancement layer (Hendry: ¶ 7), and so has lower video quality, including lower resolution and lower bit rate (Hendry: ¶ 140).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA with Lau.  The reason for doing so would have been to organize objects in a video semantically and temporally (Lau: ¶¶ 4, 60).
Applicant lastly asserts that the most Office action failed to disclose which reference was being cited as applicant-admitted prior art (AAPA), and so another final Office action should be provided since applicant could not respond fully.  However, as explained in the Advisory Action with a mail date of 12/27/2021, the reference cited as AAPA not only clearly identifies the reference cited, as a whole, but even identifies exactly which paragraphs constitute AAPA, complete with parenthetical explanations summarizing exactly what in the specification of applicant's disclosure has been cited as AAPA.  For instance, in claim 1 AAPA is cited as the prior art reference disclosing the claim limitation “preloading, automatically by the processor” and paras. 15 and 20 of AAPA are cited for disclosing such a claim limitation, complete with the parenthetical explanation that paras. 15 and 20 disclose such a claim limitation in terms of how high-quality media segments are preloaded locally for display to a user are disclosed by such AAPA.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 8 and 15, and therefore by incorporation respective dependent claims 3-7, 10-14 and 17-20, recite the limitation “the two or more objects” (claim 1 ln. 5; claim 8 ln. 8; claim 15 ln. 7).  While antecedent basis is established for “three or more objects” (claim 1 ln. 4; claim 8 ln. 7; claim 15 ln. 6), there is no antecedent basis for “the two or more objects” in such claim language.  Applicant’s original intent is uncertain as to whether “the two or more objects” was supposed to be “the three or more objects” or whether the establishment of antecedent basis was supposed to be for “two or more objects” in the first place.  For purposes of compact prosecution, in consideration of the surrounding context, “the two or more objects” is treated as if “the three or more objects” had been claimed, and so antecedent basis established.  Applicant, however, is required to amend such indefinite claim limitations to make them definite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry, et al., U.S. Patent Application Publication No. US 2018/0103199 A1 (hereinafter Hendry), in view of Lau, et al., U.S. Patent Application Publication No. US 2003/0052906 A1 (hereinafter Lau), and further in view of applicant-admitted prior art (AAPA) in the specification with a filing date of 10/11/2019 along with the rest of the present application.
Claim 1 is disclosed by Hendry, wherein
1. 	A computer-implemented method comprising: 
initiating, by a processor (¶ 103), a recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
analyzing the recording (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7); 
identifying, from the analyzing, three or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and indicate multiple most interested regions of video for particular enhancement, ¶ 219, in addition to a base layer of media content, ¶ 7); 
selecting from the two or more objects, two or more primary objects (¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142) and one or more secondary objects (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140); […]
determining, based on the identification of a primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in a first segment (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127) of the recording (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142), a first bit rate for the first segment of the recording (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); 
[…] one or more subsequent segments (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127) that include the primary object at the first bit rate (¶ 166, wherein the most interested regions of enhancement layer media content are pre-fetched);
preloading each of the one or more subsequent segments (¶ 146, wherein lower quality base layer video data always is transmitted ahead of time so that at least base layer video data will be displayed to a user, even if and when higher quality enhancement layer video has not been transmitted ahead of time) with a secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183) at a second bit rate (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with specific video quality, including resolution and bit rate, ¶ 140), wherein the second bit rate is lower than the first bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content); and 
displaying the recording to a user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165).
Hendry in view of AAPA does not disclose explicitly, but Lau discloses:
[…] designating each instance in the recording where one primary object transitions to another primary object as a segment (¶ 4, wherein video objects are defined by segmenting them into semantically meaningful non-overlapping regions and tracking each of their beginning and ending points in a timeline, ¶ 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA with Lau.  The reason for doing so would have been to organize objects in a video semantically and temporally (Lau: ¶¶ 4, 60).
Hendry	 in view of Lau does not explicitly disclose, but AAPA does disclose:
[…] preloading, automatically by the processor (Spec. ¶¶ 15, 20, wherein high-quality media segments are preloaded locally for display to a user), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of Lau with AAPA.  The reason for doing so would have been to consume media by streaming it without having to download all of it beforehand (AAPA: Spec. ¶¶ 15, 20).
Claim 3 is not disclosed explicitly by Hendry in view of AAPA, but is disclosed by Lau wherein
3. 	The method of claim 1, wherein selecting the one or more primary objects comprises: 
receiving an input from the user, wherein the input includes the user selecting the first primary object with a user-interactive selection tool that outlines the first primary object (¶ 7, wherein an operator clicks on a video displayed in a window so that a portion of the image displayed will be outlined, indicating the desired video object thus selected, ¶ 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA with Lau.  The reason for doing so would have been to provide visual feedback as to what a user was selecting (Lau: ¶¶ 7, 47).
Claim 5 is disclosed by Hendry in view of Lau and AAPA, wherein Hendry discloses
5. 	The method of claim 1, further comprising: 
identifying a second primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in the first segment (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) of the recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
displaying the first segment of the recording to the user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) with the primary object at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second primary object at a third bite rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined), wherein the third bit rate is below the first bit rate (¶ 143, wherein different enhancement layers are specified with different video quality at resolutions and bit rates, whereby some enhancement layers are even higher bit rates than other enhancement layers) and above the second bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).
Claim 6 is disclosed by Hendry in view of Lau and AAPA, wherein Hendry discloses
6. 	The method of claim 1, wherein a subsequent segment includes both the primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) and the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140), and wherein the method further comprises: 
portioning the subsequent segment into one or more portions, wherein a first portion includes the primary object (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) and a second portion includes the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140); 
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) the first portion of the subsequent segment at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); and
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165), simultaneously, the second portion of the subsequent segment at the second bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content).
Claim 7 is disclosed by Hendry in view of Lau and AAPA, wherein Hendry discloses
7. 	The method of claim 1, wherein the first bit rate includes displaying the primary object at a first resolution (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second bit rate includes displaying the secondary object at a second resolution (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content), wherein the first resolution is higher than the second resolution (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).

Claim 8 is disclosed by Hendry, wherein
8. 	A system comprising: 
a memory (¶ 22); and 
a processor (¶ 22) in communication with the memory, the processor executing instructions contained within the memory in order to perform operations comprising (¶ 22): 
initiating, by the processor (¶ 103), a recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
analyzing the recording (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7); 
identifying, from the analyzing, three or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and indicate multiple most interested regions of video for particular enhancement, ¶ 219); 
selecting from the two or more objects, two or more primary objects (¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142) and one or more secondary objects (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140); […]
determining, based on the identification of a primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in a first segment (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127) of the recording (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142), a first bit rate for the first segment of the recording (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); 
[…] one or more subsequent segments (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127) that include the primary object at the first bit rate (¶ 166, wherein the most interested regions of enhancement layer media content are pre-fetched); 
preloading each of the one or more subsequent segments (¶ 146, wherein lower quality base layer video data always is transmitted ahead of time so that at least base layer video data will be displayed to a user, even if and when higher quality enhancement layer video has not been transmitted ahead of time) with a secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183) at a second bit rate (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with specific video quality, including resolution and bit rate, ¶ 140), wherein the second bit rate is lower than the first bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content); and 
displaying the recording to a user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165).
Hendry in view of AAPA does not disclose explicitly, but Lau discloses:
[…] designating each instance in the recording where one primary object transitions to another primary object as a segment (¶ 4, wherein video objects are defined by segmenting them into semantically meaningful non-overlapping regions and tracking each of their beginning and ending points in a timeline, ¶ 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA with Lau.  The reason for doing so would have been to organize objects in a video semantically and temporally (Lau: ¶¶ 4, 60).
Hendry in view of Lau does not explicitly disclose, but AAPA does disclose:
[…] preloading, automatically by the processor (Spec. ¶¶ 15, 20, wherein high-quality media segments are preloaded locally for display to a user), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of Lau with AAPA.  The reason for doing so would have been to consume media by streaming it without having to download all of it beforehand (AAPA: Spec. ¶¶ 15, 20).
Claim 10 is not disclosed explicitly by Hendry in view of AAPA , but is disclosed by Lau wherein
10. 	The system of claim 8, wherein selecting the one or more primary objects comprises: 
receiving an input from the user, wherein the input includes the user selecting the first primary object with a user-interactive selection tool that outlines the first primary object (¶ 7, wherein an operator clicks on a video displayed in a window so that a portion of the image displayed will be outlined, indicating the desired video object thus selected, ¶ 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA with Lau.  The reason for doing so would have been to provide visual feedback as to what a user was selecting (Lau: ¶¶ 7, 47).
Claim 12 is disclosed by Hendry in view of Lau and AAPA, wherein Hendry discloses
12. 	The system of claim 9, wherein the operations further comprise: 
identifying a second primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in the first segment (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) of the recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
displaying the first segment of the recording to the user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) with the primary object at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second primary object at a third bite rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined), wherein the third bit rate is below the first bit rate (¶ 143, wherein different enhancement layers are specified with different video quality at resolutions and bit rates, whereby some enhancement layers are even higher bit rates than other enhancement layers) and above the second bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).
Claim 13 is disclosed by Hendry in view of Lau and AAPA, wherein Hendry discloses
13. 	The system of claim 8, wherein a subsequent segment includes both the primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) and the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140), and wherein the operations further comprise: 
portioning the subsequent segment into one or more portions, wherein a first portion includes the primary object (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) and a second portion includes the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140); 
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) the first portion of the subsequent segment at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); and 
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165), simultaneously, the second portion of the subsequent segment at the second bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content).
Claim 14 is disclosed by Hendry in view of Lau and AAPA, wherein Hendry discloses
14. 	The system of claim 8, wherein the first bit rate includes displaying the primary object at a first resolution (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second bit rate includes displaying the secondary object at a second resolution (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content), wherein the first resolution is higher than the second resolution (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).

Claim 15 is disclosed by Hendry, wherein
15. 	A computer program product comprising a computer readable storage medium having program instructions embodied therewith (¶ 10), the program instructions executable by a processor to cause the processor to perform a method (¶ 10), the method comprising:
initiating, by the processor (¶ 103), a recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
analyzing the recording (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7); 
identifying, from the analyzing, three or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and indicate multiple most interested regions of video for particular enhancement, ¶ 219); 
selecting from the two or more objects, two or more primary objects (¶ 7, wherein multiple enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that multiple specified portions of a video can have higher quality video, ¶ 142) and one or more secondary objects (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140); […]
determining, based on the identification of a primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in a first segment (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127) of the recording (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142), a first bit rate for the first segment of the recording (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined);
[…] one or more subsequent segments (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127) that include the primary object at the first bit rate (¶ 166, wherein the most interested regions of enhancement layer media content are pre-fetched); 
preloading each of the one or more subsequent segments (¶ 146, wherein lower quality base layer video data always is transmitted ahead of time so that at least base layer video data will be displayed to a user, even if and when higher quality enhancement layer video has not been transmitted ahead of time) with a secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183)at a second bit rate (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with specific video quality, including resolution and bit rate, ¶ 140), wherein the second bit rate is lower than the first bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content); and 
displaying the recording to a user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165).
Hendry in view of AAPA does not disclose explicitly, but Lau discloses:
[…] designating each instance in the recording where one primary object transitions to another primary object as a segment (¶ 4, wherein video objects are defined by segmenting them into semantically meaningful non-overlapping regions and tracking each of their beginning and ending points in a timeline, ¶ 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA with Lau.  The reason for doing so would have been to organize objects in a video semantically and temporally (Lau: ¶¶ 4, 60).
Hendry in view of Lau does not explicitly disclose, but AAPA does disclose:
[…] preloading, automatically by the processor (Spec. ¶¶ 15, 20, wherein high-quality media segments are preloaded locally for display to a user), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of Lau with AAPA.  The reason for doing so would have been to consume media by streaming it without having to download all of it beforehand (AAPA: Spec. ¶¶ 15, 20).
Claim 17 is not disclosed explicitly by Hendry in view of AAPA, but is disclosed by Lau wherein
17. 	The computer program product of claim 15, wherein selecting the one or more primary objects comprises: 
receiving an input from the user, wherein the input includes the user selecting the first primary object with a user-interactive selection tool that outlines the first primary object (¶ 7, wherein an operator clicks on a video displayed in a window so that a portion of the image displayed will be outlined, indicating the desired video object thus selected, ¶ 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA with Lau.  The reason for doing so would have been to provide visual feedback as to what a user was selecting (Lau: ¶¶ 7, 47).
Claim 19 is disclosed by Hendry in view of Lau and AAPA, wherein Hendry discloses
19. 	The computer program product of claim 15, wherein the method further comprises: 
identifying a second primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in the first segment (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) of the recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
displaying the first segment of the recording to the user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) with the primary object at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second primary object at a third bite rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined), wherein the third bit rate is below the first bit rate (¶ 143, wherein different enhancement layers are specified with different video quality at resolutions and bit rates, whereby some enhancement layers are even higher bit rates than other enhancement layers) and above the second bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).
Claim 20 is disclosed by Hendry in view of Lau and AAPA, wherein Hendry discloses
20. 	The computer program product of claim 15, wherein a subsequent segment includes both the primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) and the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140), and wherein the method further comprises: 
portioning the subsequent segment into one or more portions, wherein a first portion includes the primary object (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) and a second portion includes the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140); 
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) the first portion of the subsequent segment at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); and
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165), simultaneously, the second portion of the subsequent segment at the second bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content).


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of AAPA and Lau, and further in view of Gonzales, U.S. Patent Application Publication No. US 2007/0005795 A1 (hereinafter Gonzalez).
Claim 4 is disclosed by Hendry in view of AAPA and Lau, wherein Hendry discloses
4. 	The method of claim 1, wherein selecting the one or more primary objects comprises: […]
identifying each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219); 
tagging each of the one or more objects with an indicator that indicates an identity of each of the one or more objects (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142); 
determining, from the identity of each of the one or more objects, one or more relationships between each of the one or more objects (¶¶ 184-186, wherein video object boxes include information indicating relationships to each other, including movie fragment boxes and their ordering relative to each other); 
and ranking, based on the one or more relationships, each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219).
		Hendry in view of AAPA and Lau does not disclose explicitly, but Gonzalez does disclose:
[…] accessing a database, wherein the database includes information about each of the one or more objects (¶ 60, wherein an object library stores media objects for playing); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA and Lau with Gonzalez.  The reason for doing so would have been to enable video to be stored for retrieval in object form (Gonzalez: ¶ 60).

Claim 11 is disclosed by Hendry in view of AAPA and Lau, wherein Hendry discloses
11. 	The system of claim 8, wherein selecting the one or more primary objects comprises: […]
identifying each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219); 
tagging each of the one or more objects with an indicator that indicates an identity of each of the one or more objects (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142); 
determining, from the identity of each of the one or more objects, one or more relationships between each of the one or more objects (¶¶ 184-186, wherein video object boxes include information indicating relationships to each other, including movie fragment boxes and their ordering relative to each other); and 
ranking, based on the one or more relationships, each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219).
Hendry in view of AAPA and Lau does not disclose explicitly, but Gonzalez does disclose:
[…] accessing a database, wherein the database includes information about each of the one or more objects (¶ 60, wherein an object library stores media objects for playing); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA and Lau with Gonzalez.  The reason for doing so would have been to enable video to be stored for retrieval in object form (Gonzalez: ¶ 60).

Claim 18 is disclosed by Hendry in view of AAPA and Lau, wherein Hendry discloses
18. 	The computer program product of claim 15, wherein selecting the one or more primary objects comprises: […]
identifying each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219); 
tagging each of the one or more objects with an indicator that indicates an identity of each of the one or more objects (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142); 
determining, from the identity of each of the one or more objects, one or more relationships between each of the one or more objects (¶¶ 184-186, wherein video object boxes include information indicating relationships to each other, including movie fragment boxes and their ordering relative to each other); and 
ranking, based on the one or more relationships, each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219).
Hendry in view of AAPA and Lau does not disclose explicitly, but Gonzalez does disclose:
[…] accessing a database, wherein the database includes information about each of the one or more objects (¶ 60, wherein an object library stores media objects for playing); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of AAPA and Lau with Gonzalez.  The reason for doing so would have been to enable video to be stored for retrieval in object form (Gonzalez: ¶ 60).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        

                                                                                                                                                                                                        
/Timothy Sowa/
Examiner, Art Unit 2448